Citation Nr: 0729969	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-26 203	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  

3.  Entitlement to DIC under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  He died in June 2002, and the appellant is his 
surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Denver RO.  In May 2007, a 
videoconference hearing was held before the undersigned; a 
transcript of this hearing is of record.  It was agreed at 
the hearing that the case would be held in abeyance sixty 
days to afford the appellant the opportunity to submit 
additional evidence.  No additional evidence has been 
received.

The matters of entitlement to service connection for the 
cause of the veteran's death and to DIC under 38 U.S.C.A. 
§ 1151 are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


FINDINGS OF FACT

1.  The veteran was released from active duty in August 1956 
and died in June 2002.

2.  At the time of the veteran's death, service connection 
was in effect for: residuals of a left peroneal nerve injury 
with foot drop, residuals of a skull fracture with left 8th 
cranial nerve paralysis, tinnitus, and left ear hearing loss, 
with a combined schedular rating of 70 percent, effective 
from January 26, 1998, and a total disability based on 
individual unemployability due to service connected 
disabilities (TDIU) rating in effect from August 27, 1999.


CONCLUSION OF LAW

The requirements for establishing entitlement to DIC under 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

May 2003 and February 2004 letters (after the decision on 
appeal) informed the appellant of the information required of 
her to enable VA to obtain evidence in support of her claims, 
the assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  A May 2003 statement of the case 
(SOC) and February and September 2006 supplemental SOCs 
(SSOCs) outlined the regulation implementing the VCAA, 
including the provision that a claimant should be advised to 
submit everything in her possession pertinent to the claim, 
and notified her of what the evidence showed, the governing 
legal criteria, and the basis for the decision that was made.  
It was clear from her testimony at the videoconference 
hearing that she understood what evidence was needed to 
support her claim.  The case was held in abeyance for 60-days 
following the hearing to allow her to submit additional 
evidence; however, none was received.  April 2007 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).   While complete 
notice was not provided prior to the initial adjudication of 
the claim, such defect does not affect the essential fairness 
of the adjudication process.  The appellant has received all 
critical notice, and has had ample opportunity to respond or 
supplement the record after all critical notice was given.  
Neither the appellant  nor her representative alleges that 
notice has been less than adequate.

Regarding VA's duty to assist, the appellant has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background 

The veteran served on active duty from August 1952 to August 
1956.  A February 1957 rating decision awarded him service 
connection for residuals of a skull fracture with left 8th 
cranial nerve paralysis, rated 100 percent, effective the day 
following his separation from service.  A May 1957 rating 
decision reduced the rating to 30 percent, effective March 
1957, and it remained at that rate until his death.

In March 1982, the veteran underwent triple coronary bypass 
surgery and left atrial femoral artery partial bypass 
surgery, after which he had left peroneal palsy that resulted 
in left foot weakness.  In September 1984, the veteran sought 
compensation for the peroneal palsy under 38 U.S.C.A. § 1151.  
This claim was denied by a November 1985 rating decision. 

A November 1990 rating decision awarded service connection 
for left ear hearing loss, rated 10 percent, effective August 
1989.  

The veteran sought to reopen his § 1151 claim and, in a July 
1998 rating decision, the RO granted the claim based on a 
revision of the law.  A 10 percent rating was assigned, 
effective October 18, 1992.  A February 1999 rating decision 
increased the rating to 40 percent, effective October 18, 
1992.

A March 2000 rating decision granted service connection for 
tinnitus, rated 10 percent, effective January 26, 1998.  The 
veteran's service-connected disabilities had a combined 
rating of 70 percent from this date.  A June 2000 rating 
decision granted TDIU, effective August 27, 1999.

III. Legal Criteria and Analysis

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service-
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death, or was rated 
as totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war and died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Under previously governing case law "hypothetical 
entitlement" to a retroactive total rating was for 
consideration for purposes of establishing entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  However, for claims for 
DIC filed since  January 21, 2000, "hypothetical entitlement" 
is prohibited.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  The instant claim was received by VA in January 
2002.

At the May 2007 videoconference hearing, the appellant's 
representative acknowledged that she understood that the 
veteran's service-connected disabilities had to be rated 100 
percent for 10 years prior to his death to establish 
entitlement to benefits under § 1318, and that there was a 
legal bar to hypothetical entitlement to an earlier effective 
date for the total rating.

The evidence does not show that the veteran was in receipt of 
(or entitled to receive; see 38 C.F.R. § 3.22(b)) 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  Instead, the record 
reflects that a TDIU rating was in effect from August 27, 
1999, until his death in June 2002 (less than 3 years).  His 
death occurred almost 46 years after his discharge from 
service, and he was not continuously rated totally disabled 
form the time of discharge until his death.  The threshold 
legal criterion for establishing entitlement to this benefit 
sought is not met, and the claim must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


ORDER

DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

It is claimed that the veteran's service connected 
disabilities (and/or disability compensable based on VA 
negligent care) hastened his death due to coronary artery 
disease. The record shows that the veteran was transferred to 
Tampa General Hospital on May 19, 2002, and that he remained 
there until his death.  The records received pertaining to 
this hospitalization include an admission report, a history 
report, several consultation reports, a heart catheterization 
report, and a coding summary; they are clearly incomplete, 
and do not include any records for the last 11 days of 
hospitalization.  Since the terminal hospitalization records 
may contain pertinent information, they must be secured.  

The veteran was also hospitalized for 6 days at the Tampa VA 
Medical Center (VAMC) prior to his transfer to Tampa General 
Hospital.  While it appears that many records from this of 
hospitalization have been obtained, the RO should ensure that 
these records likewise are complete, as they are 
constructively of record.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file copies of the 
complete clinical records of the 
veteran's terminal hospitalization at 
Tampa General Hospital from May to June 
2002.

2.  The RO should ensure that complete 
clinical records of the veteran's 
hospitalization at Tampa VAMC in May 2002 
are associated with his claims file.

3.  The RO should arrange for any further 
development suggested by the response to 
the requests above, and then re-
adjudicate these claims.  If either 
remains denied, the RO should issue an 
appropriate SSOC and give the appellant 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


